2017 UT App 207



               THE UTAH COURT OF APPEALS

                       STATE OF UTAH,
                          Appellee,
                             v.
                      ALLEN MILES JERVIS,
                          Appellant.

                            Opinion
                        No. 20150999-CA
                    Filed November 16, 2017

           Third District Court, Salt Lake Department
                 The Honorable Keith A. Kelly
                          No. 151900605

       Joan C. Watt, Brenda M. Viera, and Diana K. Pierson,
                      Attorneys for Appellant
          Sean D. Reyes and Jeanne B. Inouye, Attorneys
                          for Appellee

JUDGE JILL M. POHLMAN authored this Opinion, in which JUDGES
       KATE A. TOOMEY and RYAN M. HARRIS concurred.

POHLMAN, Judge:

¶1      Allen Miles Jervis appeals his conviction for one count of
possession of a controlled substance, a third degree felony,
contending that the district court incorrectly concluded that his
seizure by a police officer was constitutionally permissible. We
affirm.
                           State v. Jervis


                        BACKGROUND1

¶2      Early one afternoon, a Salt Lake City police officer
(Officer) was patrolling “several motel parking lots” where he
claimed there was often “a lot of criminal activity.” One of the
motels was located “just off the freeway,” accessible from public
streets, and surrounded on the north, east, and west by adjacent
parking lots. As Officer drove through the motel’s north lot, he
noticed a lone, parked vehicle backed into the parking stall
“furthest away from the [motel’s] available rooms.” The vehicle
was a Honda Civic, a make and model that, based on his
experience, Officer knew to be “a frequently stolen car.” Officer
observed Jervis sitting alone in the driver’s seat. He also
observed that there was “no front license plate” on the vehicle,
and that “there were oversized bolts in the front bumper, where
the plate would normally be attached,” causing Officer to
wonder whether “the front plate had just been ripped off.”

¶3     Officer pulled up to the vehicle and parked his patrol car
at a forty-five degree angle to the front of it. He requested
backup, which arrived within “a couple of minutes.” In the
interim, Officer approached the passenger-side window of the
vehicle and asked Jervis “if the car was his.” Upon learning that
“it was not,” Officer asked Jervis who owned the vehicle, and
Jervis verbally provided the owner’s name. Jervis also provided
Officer his own name, birthdate, and identification.

¶4     While Officer was questioning Jervis, Officer noticed a
license plate lying on the front floorboard in the vehicle. Officer
then went to the back of the vehicle and verified that the license
plate number on the plate lying inside the vehicle matched the
plate number on the back. Officer proceeded to run both the

1. Jervis does not challenge the district court’s factual findings,
and we therefore accept them as true. See State v. Applegate, 2008
UT 63, ¶ 19, 194 P.3d 925.




20150999-CA                      2              2017 UT App 207
                          State v. Jervis


license plate number and Jervis’s information through his
computer system. In doing so, he verified the identity of the
vehicle’s owner. He also learned that there were “a couple of
warrants” for Jervis’s arrest. Accordingly, he arrested Jervis.

¶5      Although Officer did not initially find anything on
Jervis’s person in a search incident to his arrest, one of the
assisting officers pointed out that Jervis “had dropped a small
vial of what appeared to be marijuana on the driver’s seat” as he
was removed from the vehicle. Officer retrieved the vial and,
from experience, felt “confident” that the substance it contained
was marijuana. After Officer placed Jervis in the patrol car,
another assisting officer pointed out that Jervis “seemed to be
movin’ around a lot.” After asking Jervis whether he had missed
something during the previous search, Officer conducted a
second search and discovered “a couple of small plastic bags
with a clear, crystalline substance in them” in Jervis’s pocket,
which field-tested positive as methamphetamine. Officer also
found “a single pill in a larger plastic bag” that an assisting
officer identified as buprenorphine, “a Schedule Three (3)
substance.”

¶6    The State charged Jervis with three counts of possession
or use of a controlled substance, one count for each of the
substances discovered in the search incident to arrest. It charged
the marijuana and the buprenorphine counts as class B
misdemeanors, and the methamphetamine count as a third
degree felony.

¶7     After the preliminary hearing, Jervis filed a motion to
suppress the evidence, arguing that Officer had unlawfully
detained him “without reasonable, articulable suspicion of
wrongdoing.” Jervis argued that the fact that he was lawfully
parked in the parking stall in the Honda Civic without a front
license plate was “insufficient” to provide justification for his
seizure or for Officer to “investigate [him] personally” by
running the warrants check.


20150999-CA                     3              2017 UT App 207
                           State v. Jervis


¶8      In response, the State conceded that Officer had detained
Jervis, but it argued that Officer had reasonable articulable
suspicion to detain him for three reasons. First, Officer could
have reasonably suspected that the vehicle Jervis was sitting in
“may have been stolen,” because Honda Civics “are commonly
stolen vehicles,” “the Civic was located in a high-crime area,”
“there was no front license plate on the vehicle,” and there were
“oversized bolt holes where the license plate would normally be
fastened,” which would permit a reasonable suspicion that “the
license plate may have been ripped from the vehicle.” Second,
the State argued Officer could have reasonably suspected that
Jervis “had driven, or was about to drive, a vehicle without a
front license plate,” which is a class C misdemeanor violation of
Utah Code section 41-1a-1305(5). Finally, the State argued that
Officer could have reasonably suspected that Jervis—the only
occupant of a vehicle missing a front license plate—“had
removed a license plate from a vehicle,” which is a class C
misdemeanor violation of Utah Code section 41-1a-1305(2).

¶9     The district court denied Jervis’s motion to suppress. The
court made findings consistent with Officer’s account; it found
that Jervis was sitting in the driver’s seat of a Honda Civic
parked in the “far North side of the [motel’s] parking lot, away
from the motel rooms”; that “there was no license plate on the
front of the Civic”; and that there were “oversized bolt holes
where the license plate would normally be fastened.” It also
found that as a result of this encounter, Officer obtained Jervis’s
identifying information, discovered outstanding warrants for his
arrest, and in a search incident to arrest discovered the
controlled substances underlying Jervis’s charges.

¶10 The court then concluded that the make and model of the
vehicle and its parked position “on the North side of the parking
lot” did not factually contribute “to a reasonable suspicion that
[Jervis] was engaged in criminal activity” to justify the detention.
However, the court concluded that “the absence of a front



20150999-CA                      4               2017 UT App 207
                           State v. Jervis


license plate on the Civic did establish a reasonable suspicion
that [Jervis] had committed, or was about to commit, a crime”
under Utah Code section 41-1a-1305. Specifically, it determined
that the absence of the plate created a reasonable suspicion that
Jervis either had operated or was about to operate the vehicle
without the plate attached in violation of subsection 1305(5), or
that Jervis had removed the license plate in violation of
subsection 1305(2). The court also determined that “the absence
of a license plate raised a question of whether the car may have
been stolen.” Accordingly, because “the Honda Civic appeared
on its face to be in violation of Utah law,” the court concluded
that “under a totality of the circumstances” Officer “had a
reasonable articulable suspicion that [Jervis] had committed, or
was about to commit, a criminal offense,” and that Officer was
therefore “entitled to initiate a detention in order to investigate
further.”

¶11 Ultimately, Jervis entered a Sery plea to one count of third
degree felony possession of a controlled substance, reserving his
right to appeal the adverse suppression ruling. See generally State
v. Toombs, 2016 UT App 188, ¶ 10 n.3, 380 P.3d 390 (explaining
that a Sery plea is “a conditional guilty plea that reserves the
right to appeal a court’s decision on a motion” (brackets, citation,
and internal quotation marks omitted)). The other two counts
were dismissed. Jervis appeals.


             ISSUE AND STANDARD OF REVIEW

¶12 Jervis presents one issue for review: whether the district
court incorrectly denied his motion to suppress by concluding
that his detention was constitutionally permissible under the
Fourth Amendment to the United States Constitution. “We
review a trial court’s decision to grant or deny a motion to
suppress for an alleged Fourth Amendment violation as a mixed
question of law and fact.” State v. Fuller, 2014 UT 29, ¶ 17, 332
P.3d 937. To the extent a defendant challenges a district court’s


20150999-CA                      5               2017 UT App 207
                          State v. Jervis


factual findings, we review them for clear error, while we review
the court’s legal conclusions for correctness. Id.


                           ANALYSIS

¶13 The Fourth Amendment provides that “[t]he right of the
people to be secure in their persons, houses, papers, and effects,
against unreasonable searches and seizures, shall not be
violated.” U.S. Const. amend IV. “The touchstone of our analysis
under the Fourth Amendment is always the reasonableness in all
the circumstances of the particular government invasion of a
citizen’s personal security.” State v. Applegate, 2008 UT 63, ¶ 7,
194 P.3d 925 (citation and internal quotation marks omitted). As
a result, the Fourth Amendment protects against unreasonable
searches and seizures, not against all searches and seizures. Id.

¶14 Whether a particular seizure is unreasonable depends
upon the level of the encounter between the police officer and
citizen and the justification for it. Our court has “outlined the
three constitutionally permissible levels of police stops”:

      A level one encounter occurs when a police officer
      approaches a citizen and asks questions, but the
      person is not detained against his will and remains
      free to leave. A level two encounter occurs when a
      police officer temporarily seizes an individual
      because the officer has a reasonable, articulable
      suspicion that the person has committed or is
      about to commit a crime. Finally, a level three stop
      occurs when a police officer has probable cause to
      believe that a crime has been committed and effects
      an arrest of the suspect.

State v. Biggs, 2007 UT App 261, ¶ 10, 167 P.3d 544 (citations and
internal quotation marks omitted).




20150999-CA                     6              2017 UT App 207
                           State v. Jervis


¶15 Both parties concede that Jervis’s seizure constituted a
level two stop. We analyze the propriety of level two
investigatory stops with a two-step test. First, we consider
“whether the officer’s action was justified at its inception.” State
v. Worwood, 2007 UT 47, ¶ 25, 164 P.3d 397 (citation and internal
quotation marks omitted). The encounter is “justified at its
inception” if it was supported by reasonable suspicion that
criminal activity was afoot and that the individual in question
was sufficiently connected to that criminal activity. See State v.
Markland, 2005 UT 26, ¶¶ 16, 21, 26, 112 P.3d 507; Biggs, 2007 UT
App 261, ¶ 11. Second, if we determine that a level two
encounter was justified at its inception, we then “must
determine whether the detention following the stop was
reasonably related in scope to the circumstances that justified the
interference in the first place.” Applegate, 2008 UT 63, ¶ 9
(citation and internal quotation marks omitted). Even if the
initial stop was justified by reasonable suspicion, “officers must
diligently pursue a means of investigation that is likely to
confirm or dispel their suspicions quickly.” See State v. Simons,
2013 UT 3, ¶ 17, 296 P.3d 721 (citation and internal quotation
marks omitted).

¶16 Jervis’s arguments on appeal primarily center on whether
Officer had reasonable suspicion to justify the initial stop. But he
also briefly contends that Officer failed to diligently pursue the
investigation under the second prong of the test. We therefore
address Jervis’s arguments as to each step in turn, and ultimately
conclude that Officer’s stop was permissible under the Fourth
Amendment.

                     I. Reasonable Suspicion

¶17 Jervis contends that there was an absence of reasonable
suspicion to justify his detention at its inception, asserting that
“the absence of a front license plate on a car parked on private
property” could not create a reasonable suspicion that he had
“operated [a] vehicle on a highway without a license plate,”


20150999-CA                      7               2017 UT App 207
                            State v. Jervis


removed the plate himself, or stolen the car. He argues that the
drug evidence recovered should therefore have been
suppressed. See Utah v. Strieff, 136 S. Ct. 2056, 2061 (2016)
(explaining that the exclusionary rule is “the principal judicial
remedy” for an improper stop under the Fourth Amendment,
and in the event of an improper stop, both “primary evidence”
and “evidence later discovered and found to be derivative of an
illegality” will be excluded from consideration in the case
(citation and internal quotation marks omitted)).

¶18 Reasonable suspicion in the context of a level two
investigatory stop is more than “merely an inchoate and
unparticularized suspicion or hunch” that a defendant is
connected to potentially criminal activity. See State v. Gurule,
2013 UT 58, ¶ 32, 321 P.3d 1039 (citation and internal quotation
marks omitted); see also State v. Warren, 2003 UT 36, ¶ 14, 78 P.3d
590 (stating that “[i]n determining reasonableness, due weight
must be given, not to [an officer’s] inchoate and unparticularized
suspicion or hunch, but to specific reasonable inferences which
[an officer] is entitled to draw from the facts in light of his
experience” (second and third alterations in original) (citation
and internal quotation marks omitted)). Instead, reasonable
suspicion “requires a particularized and objective basis,
supported by specific and articulable facts.” Worwood, 2007 UT
47, ¶ 23 (citation and internal quotation marks omitted). These
facts are assessed in “the totality of the circumstances,” State v.
Yazzie, 2005 UT App 261, ¶ 7, 116 P.3d 969, along with rational
inferences that may be drawn from those facts based upon
“commonsense judgments and inferences about human
behavior,” see Illinois v. Wardlow, 528 U.S. 119, 125 (2000); see also
Markland, 2005 UT 26, ¶¶ 11, 19. As a result, reasonable
suspicion exists if the facts and rational inferences viewed in
their totality at the time of the stop would cause a reasonable
officer to suspect, in light of his or her experience and common
sense, that the defendant has committed, is committing, or is
about to commit a crime. See Ornelas v. United States, 517 U.S.



20150999-CA                       8               2017 UT App 207
                           State v. Jervis


690, 696 (1996) (noting that “[t]he principal components of a
determination of reasonable suspicion . . . will be the events
which occurred leading up to the stop or search, and then the
decision whether these historical facts, viewed from the
standpoint of an objectively reasonable police officer, amount to
reasonable suspicion”); Worwood, 2007 UT 47, ¶ 23; Markland,
2005 UT 26, ¶ 19.

¶19 Further, in forming a reasonable suspicion, an officer is
“not require[d] . . . to rule out innocent conduct or establish the
likelihood of criminal conduct to the same degree as required for
probable cause.” See Worwood, 2007 UT 47, ¶ 23. Indeed, the
reasonable suspicion standard “falls considerably short of
satisfying a preponderance of the evidence standard.” State v.
Richards, 2009 UT App 397, ¶ 9, 224 P.3d 733 (citation and
internal quotation marks omitted); see also Wardlow, 528 U.S. at
124–25 (indicating that in “dealing with inferences drawn from
suspicious behavior” to support a reasonable suspicion to justify
a stop, “we cannot reasonably demand scientific certainty from
judges or law enforcement officers where none exists”); United
States v. Tibbetts, 396 F.3d 1132, 1137 (10th Cir. 2005) (explaining
that, for purposes of an investigatory stop, “the district court
must determine whether [the officer] had reasonable suspicion of a
violation, not whether there was actually a violation” (emphases
added)), abrogated on other grounds as recognized by United States v.
Cunningham, 630 F. App’x 873, 876–77 (10th Cir. 2015).

¶20 With these principles in mind, we conclude that Jervis’s
initial detention was supported by reasonable articulable
suspicion that he had committed or was about to commit a
crime. Specifically, we conclude that, considered in their totality,
the facts articulated by Officer supported a reasonable suspicion
that Jervis had driven or was about to drive the vehicle without
a license plate in violation of Utah Code section 41-1a-1305(5).
See Utah Code Ann. § 41-1a-1305(5) (LexisNexis 2014) (providing
that it is a class C misdemeanor “to operate upon any highway



20150999-CA                      9               2017 UT App 207
                            State v. Jervis


of this state any vehicle required by law to be registered without
having the license plate or plates securely attached”).2

¶21 Here, there are two central components of the suspected
crime: operation of a vehicle on a highway of this state,3 and the
simultaneous lack of one of the required license plates. See id.
The district court determined—and Jervis does not challenge on
appeal—that at the time Officer observed the vehicle its front
license plate was not attached. As a result, Officer need only
have observed sufficient objective facts which might have
reasonably suggested to him that Jervis had operated or was
about to operate the vehicle on a highway in the same condition.

¶22 Here, Officer discovered the vehicle parked in a motel lot
that was “just off the freeway,” a motel which Officer knew to
“receive[] lots of traffic” precisely because of its close proximity
to the freeway. The vehicle was parked as far “away from the
[motel’s] available rooms” as it could be while still remaining in
the lot. Officer observed Jervis sitting alone in the driver’s seat of
a vehicle with a missing front license plate, and he observed


2. The State also asserts that Jervis’s detention was justified due
to reasonable suspicion that he had removed the license plate or
stolen the vehicle. Because we conclude there was reasonable
suspicion to suspect Jervis of having driven or being about to
drive the vehicle without a license plate, we do not address
whether the facts supported a reasonable suspicion under these
other two potential criminal scenarios.

3. Utah Code section 41-1a-102 defines “highway” as
synonymous with “street,” meaning “the entire width between
property lines of every way or place of whatever nature when
any part of it is open to the public, as a matter of right, for
purposes of vehicular traffic.” Utah Code Ann. § 41-1a-102(20)
(LexisNexis 2014).




20150999-CA                      10               2017 UT App 207
                           State v. Jervis


“oversized bolt holes” on the front bumper where the plate
would normally have been.

¶23 In these circumstances, it is reasonable in light of common
sense and ordinary human conduct to infer that, first, Jervis had
operated or was about to operate the vehicle on a highway of
this state, and second, that its operation had been or would be
done without a license plate attached. See Wardlow, 528 U.S. at
125 (explaining that “the determination of reasonable suspicion
must be based on commonsense judgments and inferences about
human behavior”).

¶24 First, common sense and human experience tell us that a
person sitting alone in the driver’s seat of a parked car in a
private parking lot, which is accessible from public streets, has
either driven the vehicle into the private parking lot from a
highway or is about to drive the vehicle out of the private
parking lot onto a highway. See State v. Biggs, 2007 UT App 261,
¶ 10, 167 P.3d 544 (explaining that a level two stop is permissible
when supported by a reasonable articulable suspicion that “the
person has committed or is about to commit a crime” (citation
and internal quotation marks omitted)). Indeed, a car’s central
purpose is to provide transportation; it is primarily a vehicle for
movement along and across our public streets. And while
certainly not out of the realm of possibility, it is less common for
a person who has not driven or is not planning to drive a vehicle
to simply sit alone in the driver’s seat of a parked car only for the
sake of sitting. See State v. Applegate, 2008 UT 63, ¶ 12, 194 P.3d
925 (noting that an officer initiating an investigatory stop is “not
required . . . to rule out innocent conduct prior to the stop”). This
is particularly true in the context of a motel parking lot, which
does not seem like a location where a person would choose to
simply sit alone in a car parked at some distance from the motel
rooms. And here, the vehicle was parked as far from access to
the motel as possible, reasonably suggesting use of the lot as a




20150999-CA                     11               2017 UT App 207
                          State v. Jervis


transitory, temporary stopping place rather than as a destination
related to use as a motel guest.

¶25 Second, the fact that a license plate was missing from the
front of the car permits a reasonable inference that Jervis’s
completed or anticipated operation of the vehicle had been or
would be done with the front license plate detached. Officer
observed not only that the license plate was missing, but also
saw the “oversized bolt holes” on the front bumper where the
plate should have been, suggesting that a plate had once been
attached but had been removed. While it is conceivable that
Jervis perhaps had driven the vehicle to the parking lot with the
plate on, only to immediately remove it upon parking, or that
Jervis was planning to reattach the plate in anticipation of
operating the vehicle but simply had not done so when Officer
arrived, Officer was not required to rule out these innocent
explanations to justify the detention. See id. Rather, the absence
of the front plate gave rise to a reasonable suspicion that any
operation or anticipated operation of the vehicle had proceeded
or would proceed in the same circumstances as Officer observed
at the time of the stop—with the front plate detached. See id.

¶26 Jervis’s arguments to the contrary do not require a
different result. He first contends that Officer did not see him
operating a vehicle on a highway. He also argues that the lack of
other additional factual indicia suggesting he had been driving
demonstrates a lack of reasonable suspicion. For example, he
argues that Officer “had no information the Honda had recently
been driven, such as lights or ignition on, warmth emanating
from the hood region, or other physical indications the vehicle
had recently [been] moved.” He points out that “the vehicle was
parked on private property, the engine was not
running, . . . there is no evidence the key was in the ignition,”
and “[t]here was no testimony Jervis was wearing a safety belt.”
And he states that “[t]here is no reason to think [that] the Honda
had not been lawfully parked in the [motel] lot for an extended



20150999-CA                    12              2017 UT App 207
                            State v. Jervis


period of time,” that Jervis “had driven it there[,] or that the
front license plate was not on the car the last time it was driven.”

¶27 But while these assertions may be true, Officer need not
have personally observed Jervis driving the vehicle with the
missing license plate to reasonably arrive at the suspicion that
Jervis had done so or would do so. See Applegate, 2008 UT 63,
¶¶ 10–12. An important distinction between a level two and a
level three stop is the quantity and quality of evidence
supporting the stop. See Biggs, 2007 UT App 261, ¶ 10; see also
State v. Richards, 2009 UT App 397, ¶ 9, 224 P.3d 733 (“Indeed,
the likelihood of criminal activity need not rise to the level
required for probable cause, and it falls considerably short of
satisfying a preponderance of the evidence standard.” (citation
and internal quotation marks omitted)). For a level two stop, a
police officer does not have to demonstrate that a suspect has in
fact committed a crime; the officer must demonstrate only the
existence of facts that would cause a reasonable officer, using his
common sense and experience, to suspect that the individual
had or was about to commit a crime. See supra ¶¶ 18–19.

¶28 Moreover, the lack of other objective facts that could
potentially bolster a reasonable suspicion does not negate the
existence of the objective facts present or the related reasonable
inferences. Cf. Applegate, 2008 UT 63, ¶ 12 (explaining that an
investigatory stop is proper if “‘the facts available to [the officer]
at the moment of the [traffic stop] warrant[ed] a man of
reasonable caution in the belief that the action taken was
appropriate’” (second and third alterations in original) (quoting
Terry v. Ohio, 392 U.S. 1, 21–22 (1968))); State v. Yazzie, 2005 UT
App 261, ¶ 7, 116 P.3d 969 (explaining that “whether or not a
detention is supported by reasonable suspicion is determined by
examining the totality of the circumstances, not through an
examination of each individual fact”). And in this case, the
combination of objective facts—Jervis sitting alone in the driver’s
seat of a parked car with a detached front license plate in a



20150999-CA                      13               2017 UT App 207
                           State v. Jervis


private parking lot accessible by a highway—would suggest to a
reasonable person that the person sitting in the vehicle had
committed or was about to commit the offense of driving on a
highway without a required license plate attached, at least
sufficiently to justify further investigation.

¶29 Jervis also contends that, under Utah law, Officer could
not have detained him for a license plate violation, citing Utah
Code section 41-1a-404 as support.4 The relevant subsections
provide,

      License plates issued for a vehicle other than a
      motorcycle, trailer, or semitrailer shall be attached
      to the vehicle, one in the front and the other in the
      rear.

      ....

      Enforcement by a state or local law enforcement
      officer of the requirement under Subsection (1) to
      attach a license plate to the front of a vehicle shall
      be only as a secondary action when the vehicle has
      been detained for a suspected violation by any
      person in the vehicle of Title 41, Motor Vehicles,
      other than the requirement under Subsection (1) to
      attach a license plate to the front of the vehicle, or
      for another offense.

4. We question whether this contention was adequately
preserved. Jervis made no argument to the district court that his
initial detention was impermissible on the basis of this statute or
that the statute prevented Officer from forming reasonable
suspicion under the Fourth Amendment sufficient to detain him.
Nonetheless, the State appears to concede that it is preserved.
We therefore follow the State’s lead and assume for purposes of
this appeal that this contention was properly preserved.




20150999-CA                     14              2017 UT App 207
                           State v. Jervis


Utah Code Ann. § 41-1a-404(1), (4) (LexisNexis 2014). Jervis
contends that given the plain language of these statutory
provisions, even if Officer had formed a reasonable suspicion
that Jervis had operated the vehicle on a highway without the
front license plate, “that reasonable suspicion provided no basis
for detaining Jervis under Utah law.”

¶30 In essence, Jervis appears to be arguing that his detention
was constitutionally infirm because a state statute forbade it, and
that he should be entitled to Fourth Amendment remedies on
that basis. In response, the State contends that Jervis’s argument
fails under Virginia v. Moore, 553 U.S. 164 (2008), and our
supreme court’s express acknowledgment and application of
Moore’s holding in State v. Harker, 2010 UT 56, 240 P.3d 780.

¶31 In Moore, the Supreme Court determined whether “a
police officer violates the Fourth Amendment by making an
arrest based on probable cause but prohibited by state law.” 553
U.S. at 166. The Supreme Court concluded that such an arrest
did not violate the Fourth Amendment, reiterating that while
states are free to provide “additional protections” “beyond the
level that the Fourth Amendment requires,” those additional
protections are “matters of state law” and are ultimately
“irrelevant” for Fourth Amendment and federal constitutional
purposes. Id. at 171. Because the arrest in that case was
supported by probable cause as required by the Fourth
Amendment, it was constitutionally permissible. Id. at 176–78.
Our own supreme court applied this holding in Harker to
conclude that although the arrest at issue violated a state statute,
it was nonetheless permissible under the Fourth Amendment
because it was supported by probable cause. 2010 UT 56, ¶¶ 17–
23.

¶32 Jervis contends that Moore and Harker can be
distinguished because those cases dealt with arrests supported
by probable cause, not mere investigatory detentions involving
reasonable suspicion. But Jervis provides no principled basis for


20150999-CA                     15               2017 UT App 207
                          State v. Jervis


us to conclude that those cases can or should be so distinguished
in his favor. He does not explain, for example, why the overall
reasoning under Moore and Harker—that a person is not entitled
under the Fourth Amendment to use a state statute as a shield
against otherwise constitutionally permissible searches and
seizures—is applicable to arrests but not investigatory
detentions; he points to no relevant distinguishing factor related
to investigatory detentions that might somehow render them
analytically distinct from arrests under a Moore or Harker
analysis. Nor does he attempt to explain why Officer’s alleged
violation of a state statute relating to his seizure somehow
entitles him to federal Fourth Amendment exclusionary
remedies—a proposition that was also soundly rejected by Moore
and Harker. See Moore, 553 U.S. at 174–75; Harker, 2010 UT 56,
¶¶ 22–23. As a result, we are unable to conclude that Officer’s
initial stop was impermissible under the Fourth Amendment on
this basis. Cf. State v. Snyder, 932 P.2d 120, 130 (Utah Ct. App.
1997) (indicating that where a defendant “fails to provide any
legal analysis or cite any legal authority supporting his
argument,” the reviewing court has “no basis for concluding that
the ruling of the trial court was anything other than proper”).

                            II. Scope

¶33 Jervis also briefly asserts that even if the detention had
been justified at its inception, Officer did not diligently pursue
an investigation to discover information related to “a potential
license plate violation.” He contends this is demonstrated by the
fact that Officer “did not question [him] regarding a potential
license plate violation” and the fact that Officer “saw the front
plate soon after he approached Jervis and knew that both plates
were the same and present in or on the car.” In essence, Jervis
appears to be arguing that Officer was not justified in running a
warrants check on him without questioning him about the
potential license plate violation and allaying his concerns
regarding that issue first.



20150999-CA                    16              2017 UT App 207
                           State v. Jervis


¶34 But Jervis has not adequately demonstrated how
requesting identification and running a warrants check
amounted to an impermissible deviation from investigating a
suspected violation related to Jervis’s potential operation of the
vehicle. As our supreme court recently explained in State v.
Martinez, 2017 UT 43, Fourth Amendment jurisprudence has
established that requesting identification and running a
background check during an investigatory stop is independently
permissible on the basis of officer safety. Id. ¶¶ 14–19 (stating,
based on an extensive review of federal precedent, that
“reasonable officer safety measures are related to the mission—
and therefore to the scope—of a traffic stop itself,” and
characterizing an identification request and background check as
a reasonable safety measure). And indeed, in Utah v. Strieff, the
United States Supreme Court recently reiterated that requesting
identification and running a background check during an
investigatory stop are negligible precautions in light of officer
safety, even in circumstances where an officer’s “decision to
initiate the stop was mistaken.” 136 S. Ct. 2056, 2063 (2016)
(explaining that it is lawful for an officer to run a routine
warrants check on a defendant who has been detained in an
investigatory stop, reasoning that “the warrant check [is] a
‘negligibly burdensome precautio[n]’ for officer safety” (second
alteration in original) (quoting Rodriguez v. United States, 135 S.
Ct. 1609, 1616 (2015))); see also Martinez, 2017 UT 43, ¶¶ 14–19
(concluding on the basis of officer safety that an officer is not
required to have “an objective basis for suspicion that [a]
passenger [in a vehicle] is involved in criminal activity” to
“request passenger identification and run a background check”
(citation and internal quotation marks omitted)).

¶35 Jervis fails to address or deal with this established aspect
of Fourth Amendment jurisprudence or explain how, despite
existing precedent, in the particular circumstances of this case
the request for his identification and the warrants check were




20150999-CA                     17              2017 UT App 207
                         State v. Jervis


nonetheless impermissible. As a result, we conclude that Jervis
has failed to carry his burden of persuasion on this issue.5


                       CONCLUSION

¶36 We conclude that the district court did not err in
concluding that Jervis’s detention was permissible under the
Fourth Amendment. Accordingly, we affirm.




5. The State contends that even if there was a Fourth
Amendment violation, Jervis’s outstanding warrants constituted
“an intervening event sufficient to break the causal chain
between the stop and the discovery of the drug evidence.”
Because we conclude that the stop was supported by reasonable
suspicion and that Jervis has not otherwise persuaded us that a
Fourth Amendment violation occurred, we do not address this
argument.




20150999-CA                   18             2017 UT App 207